Name: Council Decision of 24 January 1994 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  international affairs;  EU finance;  cooperation policy
 Date Published: 1994-02-05

 Avis juridique important|31994D0067Council Decision of 24 January 1994 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic Official Journal L 032 , 05/02/1994 P. 0044 - 0044 Finnish special edition: Chapter 11 Volume 29 P. 0006 Swedish special edition: Chapter 11 Volume 29 P. 0006 COUNCIL DECISION of 24 January 1994 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic (94/67/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 238, in conjunction with Article 228 (3) second subparagraph thereof, Having regard to the recommendation from the Commission (1), Having regard to the assent of the European Parliament (2), Whereas the Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 22 (1) of the Protocol (3). Article 3 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS (1) OJ No C 16, 24. 1. 1991, p. 9. (2) OJ No C 20, 24. 1. 1994. (3) See page 49 of this Official Journal.